Interlocutory judgment affirmed, with costs, with leave to the plaintiff to plead over within twenty days upon payment of the costs of the demurrer and of this appeal. Held, assuming that the complaint is sufficient to show that the plaintiff is the owner of the notes and several chattel mortgages, or has such an interest therein as to permit him to bring the action (which is at least doubtful), it was improper to unite in one action the foreclosure of several chattel mortgages, given to secure different obligations, not covering the same chattels, some of which are claimed by one defendant and some by others. All concurred.